Citation Nr: 0621308	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-16 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran is entitled to an earlier effective date 
for service-connected scars, wounds to thighs and right 
buttock based on clear and unmistakable error in rating 
decisions issued prior to August 20, 1999.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from March 1968 to October 
1969.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Prior to the February 2003 rating decision, the veteran was 
service-connected for scars, wound to right buttock and 
thighs.  In the February 2003 rating decision, the RO 
assigned two separate ratings for the scars, right and left 
thigh and increased the disability rating from 0 to 10 
percent for each thigh effective August 20, 1999, which is 
the date the veteran filed an increased rating claim alleging 
that his Vietnam wounds had worsened.  The Board also notes 
that a subsequent RO decision issued in April 2004 granted 
four separate 10 percent evaluations for gunshot wound scars 
of the left groin, right anterior thigh, left anterolateral 
thigh, and right posterior thigh and buttock effective August 
20, 1999.

The Board further observes that the RO determined that there 
was no clear and unmistakable error in the February 1970 and 
January 1973 rating decisions, which did not award a 
compensable rating for the veteran's service-connected scars, 
wounds to thighs and right buttock in a January 2004 rating 
decision.  

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the issue of whether the veteran is 
entitled to separate compensable evaluations for his service-
connected scar disabilities from an effective date earlier 
than August 20, 1999, was not properly developed and is, 
thus, not currently before the Board.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence shows that the veteran's scars from 
wounding were shown to be non-symptomatic at the January 1970 
VA examination; however, the veteran objectively demonstrated 
a tender right thigh scar at the VA examination dated on 
January 9, 1973. 

3.   The left thigh scar and buttock scar were not found to 
be tender at the VA examination dated on January 9, 1973. 



CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date of 
January 9, 1973 for a 10 percent disability rating for the 
service-connected scar of the right thigh based on clear and 
unmistakable error in the January 24, 1973, rating decision 
have been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.105, 3.400 (o) (2005); 38 C.F.R. 
§ 3.118 Diagnostic Codes 7804, 7804 (1972).    

The criteria for entitlement to an effective date before 
August 20, 1999, for 10 percent disability ratings for 
service-connected scars of the left thigh and right buttock 
based on clear and unmistakable error in the January 24, 
1973, rating decision have not been met.  38 U.S.C.A. 
§§ 5109A, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 
3.400 (o) (2005); 38 C.F.R. § 3.118 Diagnostic Codes 7804, 
7804 (1972).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in November 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In support of his claim for clear and 
unmistakable error in a rating decision, the RO advised the 
veteran that it needed evidence showing that VA made an 
undebatable error or overlooked material facts of record at 
the time of the decision.  The RO also requested that the 
veteran provide the name, date, and location of any VA 
facility where he received medical care or complete and 
return Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA) forms so that VA may 
request records on his behalf if he received any private 
medical treatment.  The RO further wrote that the veteran may 
ask his private doctor to send his records directly to the RO 
to speed up the claims process.  Moreover, the RO noted that 
the veteran could take up to a year from the date of the 
letter to send the information and evidence requested.  Thus, 
the veteran was essentially asked to provide any evidence in 
his possession that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  

The Board notes that the November 2003 VCAA notice letter did 
not specifically address the element of effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Nonetheless, there was no harm to the veteran because the 
Board is granting a compensable evaluation for his service-
connected scars, wounds to thighs and right buttock effective 
January 9, 1973 based on clear and unmistakable error for 
reasons explained in greater detail below.  Additionally, the 
April 2004 Statement of the Case (SOC) included the 
regulation regarding the effective date of disability 
compensation and neither the veteran nor his representative 
have argued that the veteran was prejudiced by such omission 
in the VCAA letter.    

Furthermore, the RO provided the veteran with a copy of the 
rating decisions issued in February 2003, January 2004, and 
April 2004, and the April 2004 Statement of the Case (SOC), 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  The April 
2004 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled for 
the veteran a Travel Board hearing that was held in February 
2006.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Analysis 

The veteran contends that he is entitled to an earlier 
effective date for a compensable evaluation of his service-
connected gunshot wound scars because they have been painful 
since sustained in service.  He specifically asserts that the 
effective date should be April 28, 1970, which is the date 
assigned when service connection was granted in the February 
1970 RO rating decision.

The Board notes that previous rating actions are accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105 (2005).  Under Russell v. Principi, 3 Vet. 
App. 310 (1992) and Damrel v. Brown, 6 Vet. App. 242 (1994), 
"clear and unmistakable error" in prior rating actions 
involves a situation in which the correct facts, as they were 
known at the time, were not before the adjudicator or the 
pertinent statutory or regulatory provisions in existence at 
the time were incorrectly applied by the adjudicator.

The error must be "undebatable" such that reasonable minds 
could only conclude that the rating action in question was 
fatally flawed at the time it was made.  In addition, the 
determination of whether there was clear and unmistakable 
error in the prior rating determination must be based on the 
record and law that existed at the time of the rating action 
in question.  Id.

Earlier Effective Date based on CUE in the February 17, 1970 
RO Rating Decision

In the February 1970 rating decision, the RO awarded service 
connection for scars, wound to thighs and right buttock and 
assigned a noncompensable rating effective April 28, 1970.  
The RO also granted service connection and assigned 
disability ratings effective April 28, 1970 for the following 
disabilities: complete right foot drop, complete paralysis 
with mild sensory and motor involvement of the right tibial 
nerve evaluated as 40 percent disabling; gunshot wounds, 
muscle group XVII and XV mild, right thigh evaluated as 20 
percent disabling; gunshot wounds, muscle damage XIV and XV, 
left thigh evaluated as 20 percent disabling.  The RO also 
granted special monthly compensation due to loss of use of 
one foot from October 28, 1969, the day after his separation 
from service.  The Board further notes that the veteran was 
in receipt of a convalescence rating from October 28, 1969 to 
April 27, 1970.   

In addition, the Board observes that the veteran's service-
connected scar disability was rated initially under 
Diagnostic Code 7800 for disfiguring scars of the head, face, 
or neck.  In July 2000, however, the RO reassigned and 
continued the noncompensable evaluation effective April 28, 
1970 under Diagnostic Code 7805 for scars rated on limitation 
of function of the affected part.  

Although the veteran's service-connected scar disability is 
currently rated under Diagnostic Code 7805 from April 28, 
1970 to August 19, 2000, any limitation of motion involving 
the veteran's thighs and right buttock have already been 
contemplated in the separately assigned disability ratings 
for muscle damage referenced above.  38 C.F.R. § 4.56 (1970).  
Thus, a compensable evaluation under Diagnostic 7805 is not 
available.  Additionally, the veteran's service-connected 
scars are not located on the head, face or neck and were not 
due to second or third degree burns, thus, evaluation of the 
veteran's scar disability under Diagnostic Codes 7800, 7801, 
and 7802 is not appropriate.  

In order for the Board to find clear and unmistakable error 
in the February 1970 RO rating decision, the medical evidence 
of record at that time must show that the veteran had scars 
that were superficial, poorly nourished, with repeated 
ulceration or superficial, tender and painful on objective 
demonstration and was, consequently, entitled to a 10 percent 
evaluation.  38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804 
(1970).  

After careful consideration of the medical evidence of record 
at the time of the February 1970 rating decision, the Board 
finds that the assignment of a noncompensable rating for the 
veteran's service-connected scars, wound to thighs and right 
buttock was not clearly and unmistakably erroneous.  Although 
the January 1970 VA examination report reveals that the 
veteran reported "a swollen sore spot on his leg by the 
scar," the examining physician (G.L.B., M.D.) indicated that 
none of the veteran's scars were tender on examination.  He 
further noted that the veteran's scars from wounding were not 
symptomatic.  There is no other medical evidence of record to 
indicate that the veteran's scars were symptomatic at that 
time.  Thus, without a clinical finding that the veteran's 
scars were poorly nourished with repeated ulceration or 
painful on objective demonstration, an earlier effective date 
based on clear and unmistakable error found in the February 
1970 RO rating decision is not warranted.    




Earlier Effective Date based on CUE in January 24, 1973 RO 
Rating Decision

The record reflects that the veteran's service connected scar 
disability was examined on January 9, 1973.  It appears, 
however, that such examination was conducted as a routine 
review of his service-connected disabilities and was not the 
result of an increased rating claim filed by the veteran.  
There is no claim for an increased rating of record prior to 
that date. 

In January 1973, the RO noted that the January 1973 VA 
examination report showed findings commensurate with the 
currently assigned evaluations for the veteran's service-
connected disabilities and, consequently, no change in 
disability benefits was warranted based on such results.    

In order for the Board to find clear and unmistakable error 
in the January 1973 RO rating decision, the medical evidence 
of record at that time must show that the veteran had scars 
that were superficial, poorly nourished, with repeated 
ulceration or superficial, tender and painful on objective 
demonstration and was, therefore, entitled to a 10 percent 
evaluation.  38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 7804 
(1972).  For the same reasons explained above, other 
diagnostic codes pertaining to scars either are not 
applicable or do not allow for a compensable evaluation.  
38 C.F.R. §§ 4.118, Diagnostic Code 7800, 7801, 7805 (1972).

After careful consideration of the medical evidence of record 
at the time of the January 1973 RO rating decision (i.e., the 
January 1973 VA examination report), the Board finds that 
clear and unmistakable error exists.  Although the January 
1973 VA examiner (J.F.T., M.D.) found that the veteran's 
scars of the left anterior thigh, left medial thigh, and 
right gluteal region were non-symptomatic, he did note that 
the veteran's scar on the medial side of his right thigh was 
"quite tender" on examination.  He additionally noted that 
a metallic suture was palpable at the upper pole where there 
was considerable localized tenderness and diagnosed "scars, 
right adductor region, XV, with retained metallic suture 
material, symptomatic."  Thus, the veteran clearly 
objectively demonstrated a scar that was tender and painful 
on examination warranting a 10 percent evaluation under 
Diagnostic Code 7804.

In regard to the assignment of an effective date for a 10 
percent evaluation for the veteran's service-connected scar 
disability, the Board notes that the effective date of an 
award of increased disability compensation is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (1972 & 2005).  As 
previously noted, there was no claim for an increased rating 
filed with respect to the veteran's service-connected scar 
disability prior to the January 1973 RO rating decision.  
Nonetheless, the record reflects that the date entitlement 
arose was the date of the VA examination.  Therefore, the 
veteran is entitled to an effective date of January 9, 1973 
for the 10 percent rating of his service-connected scar 
disability under Diagnostic Code 7804.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an earlier effective date of January 9, 1973, 
for a 10 percent rating for service-connected scar of the 
right thigh based on clear and unmistakable error in the 
January 24, 1973, RO rating decision is granted.

Entitlement to an effective date before August 20, 1999, for 
10 percent ratings for service-connected scar of the left 
thigh and right buttock based on clear and unmistakable error 
in the January 24, 1973, rating decision is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


